Title: From George Washington to Benjamin Franklin, 26 September 1785
From: Washington, George
To: Franklin, Benjamin

 

Dear Sir,
Mount Vernon 26th Septr 1785.

I had just written, & was about to put into the hands of Mr Taylor, (a Gentleman in the Department of the Secretary for foreign Affairs) the enclosed Letter, when I had the honor to receive by Post your favor of the 20th inst.
I have a grateful sense of the partiality of the French nation towards me; & feel very sensibly the indulgent expression of your letter which does me great honor.
When it suits Mr Houdon to come hither, I will accommodate him in the best manner I am able, & shall endeavour to render his stay as agreeable as I can.
It would give me infinite pleasure to see you: at this place I dare not look for it; tho’ to entertain you under my own roof would be doubly gratifying. When, or whether ever I shall have the satisfaction of seeing you at Philada is uncertain; as retirement from the public walks of life has not been so productive of the leisure & ease as might have been expected. With very great esteem & respect, I am Dr Sir, Your most obt &c.

G: Washington

